Citation Nr: 1548762	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-11 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of surgery on right cheek.

2.  Entitlement to service connection for foot fungus of the bilateral feet, also claimed as toenail fungus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from September 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburgh, Florida.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2015 sitting at the RO.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay of these matters, a remand is required before the claims can be properly adjudicated.

First, the record supports that part of the Veteran's service treatment record was destroyed by a 1973 fire.  However, the record does not reflect that reconstruction of the record has been undertaken.  Formal steps must be undertaken to search for any missing records, and if the missing records cannot be located, to attempt the reconstruction of the record.  See 38 U.S.C.A. § 5103A (b) (West 2015); 38 C.F.R. § 19.9 (2015); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Second, the Board finds VA examinations necessary to adjudicate the Veteran's claims.  In regard to the Veteran's right cheek, the record supports that during service, a cyst was removed from the Veteran's right cheek.  There were no residuals noted at separation.  In regard to the Veteran's bilateral feet fungus, the Veteran contended it was caused by showering with other service members during service.  He stated that during service at Camp Cooke, California he was sent to the infirmary for the fungus and was given a salve.  He stated that he currently suffers from ugly toe nails due to the fungus.  During the Board hearing, the Veteran's spouse testified that the Veteran has been treated for foot fungus since at least 1961, when they met.  For both claims, the Board finds VA examinations necessary to opine as to the Veteran's current disabilities and their etiology.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should fully document all its actions to obtain and/or reconstruct all missing service treatment records.  Efforts to obtain or reconstruct them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain or reconstruct the missing records would be futile.  If any of the missing records cannot be found or reconstructed, a memorandum outlining all steps taken to obtain and/or reconstruct the records should be prepared and a copy of this memorandum should be provided to the Veteran and placed in the claims file.

2.  After the above is complete, schedule the Veteran for an appropriate VA examination(s) to clarify the nature and etiology of his claim right cheek and bilateral foot fungus conditions.  

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that:

(a)  the Veteran suffers from a current right cheek condition that is etiologically related to his active service, to include the in-service removal of a cyst; and

(b)  the Veteran suffers from a current bilateral feet fungus condition that is etiologically related to his active service, to include in-service showers.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




